DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 06/02/2022 have been entered. Claims 1-10 are pending in the application.
Response to Arguments
Applicant's remarks filed 06/02/2022 have been fully considered.
Applicant argues in regards to the rejection of claim 2 under 35 U.S.C. § 112(b) that “it is respectfully submitted that the instant application defines an automobile wheel hub shaping device, which is used for shaping a wheel hub automatically, and claim 1 has already recited a wheel hub to be shaped, that is, a clamping part for clamping a wheel hub to be shaped, and thus, Applicant respectfully submits that it is proper to define the locating shaft and the supporting disc of clamping part relative to the wheel hub to be shaped.
In response, this argument is not persuasive. Because a feature is recited in a claim does not necessarily mean that said feature is positively recited and, therefore, required in the claimed invention. The recitations “automobile wheel hub shaping” in the preamble and “for clamping a wheel hub to be shaped” in the body are merely intended use recitations that are not required to be given patentable weight. Thus, the wheel hub is not required in claim 1.
Claim 2 recites specific features of the wheel hub in an attempt to define/limit the locating shaft and supporting disc of the clamping part, which raises the question as to whether the wheel hub is intended to be required in the claims. Note that the claims are currently drawn to a device for shaping an automobile wheel hub and, thus, the wheel hub (workpiece) is not germane to the patentability of the device. It would only be proper to define/limit the locating shaft and supporting disc relative to the wheel hub if it was clear that the wheel hub was required in the claims (e.g., by replacing the limitation “a clamping part for clamping a wheel hub…” with ‘a clamping part configured to clamp a wheel hub…’). Because it is still unclear, the rejection stands.
Applicant argues in regards to the rejection of claim 1 under 35 U.S.C. § 103 that “It was alleged by the Office on page 8 that Ye does not disclose that the shaping roller is located above the clamping part. However, the Office Action relied upon W and FIG. 2 of Fowler to provide that "Fowler teaches a vertically oriented device for rolling car wheels (W, fig. 2), and the device comprises a movable shaping roller (B) located above a clamping part (F - H)." Applicant respectfully disagrees.”
“Fowler actually relates to a machine for rolling wheel hubs W from cast-steel blanks.”
And, “it is clear that in Fowler, the multiple rolls are located around the wheel, and these rolls perform both the clamping function and the rolling function for the wheel. Therefore, Applicant respectfully submits that Fowler does not disclose or teach that the shaping roller is located above the clamping part, and the shaping roller is configured to move relative to the clamping part, as recited in claim 1 of the instant application.”
In response, this argument is not persuasive. It seems that applicant is misunderstanding the examiner’s position. In view of the vertically-oriented device of Fowler, the only proposed modification of Ye set forth in the rejection is to reorient Ye from a horizontal device to a vertical device. Therefore, all the particulars of Fowler that applicant has argued are irrelevant since the examiner is not suggesting providing any of the structure of Fowler to Ye. Compare fig. 1 of Ye reproduced below with annotated fig. 1 of Ye illustrating one possible example of the examiner’s proposed modification, in its totality. The modification results in Ye being configured such that the shaping roller 491 is located above the clamping part 13 – 15, and therefore also results in the invention of claim 1.

    PNG
    media_image1.png
    414
    548
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    547
    415
    media_image2.png
    Greyscale

Figure 1 of Ye (left) and Annotated Figure 1 of Ye


Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are:
“clamping part” and “first driving mechanism” (clm. 1)
“second driving mechanism” (clm. 9)
“third driving mechanism” (clm. 10)
Because these limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 2: as previously set forth in the Non-Final Office Action, the claim recites “an axle hole of the wheel hub” and “an inner cavity of the wheel hub”, and defines the “locating shaft” and the “supporting disc” relative to the axle hole and the inner cavity. However, the wheel hub has not been positively recited and is not germane to the patentability of the device. Therefore, it is unclear if applicant intends for the wheel hub to be required in the claimed invention, because otherwise it is improper to define or limit structure relative to features that have not been positively recited. They are not currently being interpreted as being required in the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye (CN 107932219 A), in view of Fowler (US 715,777 A).
Regarding claim 1: Ye discloses an automobile wheel hub shaping device, comprising:
a clamping part (13 - 15, fig. 1) for clamping a wheel hub to be shaped,
a first driving mechanism (12) for driving the clamping part to rotate,
a shaping roller (491) for shaping the wheel hub to be shaped, and a rack (legs and horizontal plate forming frame 10);
all of the clamping part, the first driving mechanism and the shaping roller being mounted to the rack (see fig. 1), and the shaping roller being configured to move relative to the clamping part (see fig. 1 and ¶ [0020], shaping roller 491 moves via lifting motor 43 and telescopic motor 46).
Ye does not disclose that the shaping roller is located above the clamping part as the device of Ye is oriented horizontally.
However, Fowler teaches a vertically oriented device for rolling car wheels (W, fig. 2), and the device comprises a movable shaping roller (B) located above a clamping part (F - H). Thus, it is a known technique in the shaping-by-rolling art to orient the shaping device vertically, which the examiner contends will work equally as well and produce the same results.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye such that the device is oriented vertically with the shaping roller located above the clamping part, as taught by Fowler, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). The proposed modification results in the horizontal plate of the rack of Ye being instead a vertical plate, and the legs of Ye being modified to be a base supporting the vertical plate.
Regarding claim 2, which depends on claim 1: Ye discloses the clamping part (13 - 15, fig. 2) comprises a locating shaft (13) matched with an axle hole of the wheel hub to be shaped and a supporting disc (14) capable of being matched with an inner cavity of the wheel hub to be shaped, the locating shaft and the supporting disc are fixed together (they are fixed together at least when the hub is clamped in position for shaping), and axes (vertical centerline axes) of the locating shaft (13) and the supporting disc (14) are superposed; and the clamping part rotates relative to the rack about the axis of the supporting disc (see fig. 1).
Regarding claim 3, which depends on claim 2: Ye discloses the clamping part (13 - 15, fig. 2) further comprises a locking ring (16) for locking the wheel hub to be shaped, an inner wall of the locking ring is provided with internal threads, and the locating shaft (13) is provided with external threads (131) matched with the internal threads (¶ [0019], “the threaded portion 131 extends out of the upper elastic clamping block 15 and is screwed with an upper cover plate 16”).
Claims 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye, in view of Fowler, and further in view of Wells (US 1,263,175 A).
Regarding claim 4, which depends on claim 3: Ye is silent regarding the clamping part further comprises anti-loosening buckles, the anti-loosening buckles comprise fixing inserted pins, and the fixing inserted pins pass through the locking ring (16) from an outer side of an outer circle surface of the locking ring and are inserted into the locating shaft (13); and an outer circle surface of the locating shaft is provided with inserted pin holes matched with the fixing inserted pins.
Thus, a problem applicant is attempting to solve is recognized to be the development of fasteners (anti-loosening buckles) that prevent a threaded ring or nut from inadvertently loosening.
And Wells is pertinent to said problem and teaches a threaded ring (nut 3, figs. 4 - 6) comprising anti-loosening buckles (7, 9), the anti-loosening buckles comprise fixing inserted pins (9), and the fixing inserted pins pass through holes (6) of the locking ring from an outer side of an outer surface of the locking ring and are inserted into pin holes (2, fig. 9) provided on an outer circle surface of a locating shaft (bolt 1) (see figs. 4 - 5).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ye’s locking ring with anti-loosening buckles comprising fixing inserted pins that mate with inserted pin holes in the locating shaft, thereby providing means for preventing the locking ring from inadvertently loosening, as taught by Wells. The proposed modification results in the fixing inserted pins passing through an outer circle surface of Ye’s locking ring and protruding into inserted pin holes in the outer circle surface of the threaded portion of Ye’s locating shaft.
Regarding claim 5, which depends on claim 4: Ye discloses a rotating shaft (11) configured to rotate relative to the rack (10), one end of the rotating shaft being rotatably mounted to the rack, a second end of the rotating shaft being fixed (at least when the hub is clamped by the clamping part) to the supporting disc (14), and an axis of the rotating shaft being superposed with the axis of the supporting disc (see fig. 1, shaft 11 and supporting disc 14 appear to share the same vertical centerline axis, indicating that the axis of the shaft is superposed with the axis of the supporting disc); and the rack comprising a rotating shaft hole matched with the rotating shaft (see fig. 1).
Claims 6-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye, in view of Fowler and Wells, and further in view of Cui (CN 109175554 A).
Regarding claim 6, which depends on claim 5: Ye discloses the first driving mechanism comprises a first motor (12, fig. 1) fixed to the rack (10).
Ye is silent regarding a driving gear connected with an output shaft of the first motor, and the driving gear rotates under the driving of the first motor; and the supporting disc further comprises teeth engaged with teeth of the driving gear, and the teeth of the supporting disc are arranged on the outer circle surface of one side of the supporting disc.
However, Cui teaches a shaping device for an automobile hub comprising a supporting disc (82, fig. 1) having teeth arranged on an outer circle surface of the supporting disc, and a first motor (72) comprising a driving gear (73) connected to an output shaft of the motor, and the teeth of the driving gear are engaged with the teeth of the supporting disc (see fig. 1). The skilled artisan understands that providing a driving gear between the motor and the clamping part allows for the rotational speed of the clamping part, and thus the wheel hub, to be set at a predetermined speed relative to the rotational speed of the output shaft of the motor by adjusting the diameter of the driving gear.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye such that a driving gear is connected with an output shaft of the first motor, and the driving gear rotates under the driving of the first motor; and such that the supporting disc comprises teeth engaged with teeth of the driving gear, and the teeth of the supporting disc are arranged on the outer circle surface of one side of the supporting disc, as taught by Cui, thereby allowing the rotational speed of the clamping part to be set to a predetermined speed other than the rotational speed of the output shaft of the motor.
Regarding claim 7, which depends on claim 6: the modification of Ye in claims 1 and 6 teaches the rack comprises a base and a vertical plate (the rack 10 of Ye was modified in claim 1 such that the horizontal plate of the rack is instead a vertical plate and the legs of Ye were modified to be a base); the bottom of the vertical plate is fixed to the base (fig. 2 of Fowler); the rotating shaft (11, fig. 1 of Ye) is rotatably mounted to the vertical plate, and the axis of the rotating shaft is oriented in a horizontal direction (fig. 1 of Ye, as modified by Fowler); the first motor (12) is fixed to the vertical plate, and an axis of the output shaft of the first motor is oriented in the horizontal direction; both the supporting disc and the driving gear (Ye, as modified by Cui) are located at one side of the vertical plate (fig. 1 of Ye, as modified by Fowler), and the first motor is located at a second side of the vertical plate (fig. 1 of Ye, as modified by Fowler); the output shaft of the first motor penetrates through the vertical plate and then is connected to the driving gear (Ye, as modified by Fowler and Cui).
Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye, in view of Fowler, Wells and Cui, and further in view of Abe et al. (JP 2015-221443 A).
Regarding claim 8, which depends on claim 7: Ye discloses a shaping roller mounting plate (40), and the modification of Ye in claim 1 teaches one end of the shaping roller mounting plate being mounted to the vertical plate of the rack (10 of Ye, as modified by Fowler), another end of the mounting plate being provided with the shaping roller (491), and a sliding chute (451, 481) for allowing the shaping roller to move up and down therein via telescopic motor (46) (¶ [0024]).
Ye is silent regarding the shaping roller mounting plate being movable up and down, and the vertical plate comprising the sliding chute. Thus, a problem applicant is attempting to solve is recognized to be providing an alternative method and means of adjusting the position of the shaping roller relative to the hub.
Abe is in the shaping-by-rolling art and is pertinent to said problem, and teaches a shaping roller mounting plate (404a, fig. 3), one end of the shaping roller mounting plate being mounted to a support plate (501) in a way of being capable of moving along the plate via the servomotor (210a), the support plate comprising a sliding chute (rail 209a, fig. 2) for allowing the movement of the shaping roller mounting plate (404a). Thus, it is a known technique in the art to configure a shaping roller mounting plate to be movable relative to a support plate that it is mounted to, which provides the predictable result of allowing movement of the shaping roller due to movement of the mounting plate.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ye such that the sliding chute and telescopic motor of Ye are omitted and, instead, provide Ye’s vertical plate (as modified in claim 1) with a sliding chute allowing up and down movement of the shaping roller mounting plate, as taught by Abe, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 9, which depends on claim 8: Ye discloses a second driving mechanism for driving the shaping roller (491, fig. 1) to rotate, the second driving mechanism comprising a second motor (49), the second motor being indirectly fixed to the shaping roller mounting plate (40), and an output shaft of the second motor being connected with the shaping roller (491) (see fig. 1).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Ye, in view of Fowler, Wells, Cui, and Abe, and further in view of Warman et al. (US 567,328 A).
Regarding claim 10, which depends on claim 9: Ye is silent regarding a third driving mechanism for driving the shaping roller mounting plate (40) to move up and down, the third driving mechanism comprising a screw rod, the screw rod comprising a force application end and a driving end, the force application end being located above the vertical plate (10), and the driving end penetrating into the sliding chute from a top side of the vertical plate. Thus, a problem applicant is attempting to solve is recognized to be providing an efficient means for driving up and down movement of the shaping roller mounting plate.
Warman teaches a device for shaping wheel hubs, the device comprising a driving mechanism (J, K, fig. 7) for driving a shaping roller mounting plate (I) to move up and down, the driving mechanism comprising screw rod (J), the screw rod comprising a force application end (the end of J connected to hand-wheel J’) and a driving end (the end of J in contact with I), the force application end being located above a vertical plate (A’, fig. 1), and the driving end penetrating into the sliding chute (a’, fig. 7) from a top side of the vertical plate (see fig. 7). The driving mechanism forces the shaping roller (F) toward the hub to form it (pg. 2, lns. 115-122).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ye with a third driving mechanism comprising a screw rod such that one end of the screw rod abuts the right side of the shaping roller mounting plate 40 of Ye (which is the top side of it as modified in claim 1), thereby providing Ye with means for moving the shaping roller mounting plate up and down to vary the position of the shaping roller and the force applied to the hub by the shaping roller, as taught by Warman.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        /JESSICA CAHILL/Primary Examiner, Art Unit 3753